—Appeal by defendant from a judgment of the Supreme Court, Kings County (Hayes, J.), rendered May 14, 1984, convicting him of robbery in the second degree (two counts), burglary in the second degree, assault in the second degree and assault in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Although evidence of a showup was suppressed because of the suggestive procedure employed, it was not error to permit the victim’s in-court identification of defendant inasmuch as his prior observations of defendant in the neighborhood, as well as *403the ample opportunity he had to view defendant during the perpetration of the crimes, provided an independent basis therefor (see People vBallott, 20 NY2d 600; People v Burnett, 81 AD2d 868; People v Johnson, 79 AD2d 617).
We have considered defendant’s remaining contentions and find them to be lacking in merit. Weinstein, J. P., Brown, Rubin and Eiber, JJ., concur.